Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on February 21, 2020.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 4 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The software updating apparatus according to claim 1, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and the update control section performs installation of the first new-version software in the storage-capable region of the first electronic control unit before installation of second new-version software in a second electronic control unit configured to operate cooperatively with the first electronic control unit and, if the software update for the second electronic control unit has been completed correctly, the update control section causes the first electronic control unit to start executing operational logic of the first new-version software,” which are not found in the prior art of record.
Incorporating claim 4 into claims 1 and 18-20 would put the case in condition for allowance.
Claims 13 and 14 depend on claim 4 and is also allowable.



4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 5 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The software updating apparatus according to claim 1, further comprising a time margin determining section configured to determine whether there is enough time, wherein if installation of the new-version software in the electronic control unit has not been completed correctly and the time margin determining section determines that there is enough time, the update control section performs a retry process for the installation of the new-version software in the electronic control unit,” which are not found in the prior art of record.
Incorporating claim 5 into claims 1 and 18-20 would put the case in condition for allowance.


5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 10 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The software updating apparatus according to claim 1, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and the update control section performs the software update for the first electronic control unit such that, after the software update has been performed, the first electronic control unit is allowed to selectively execute operational logic of the first new-version software and operational logic of the first old-version software,” which are not found in the prior art of record.



6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 11 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The software updating apparatus according to claim 1, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and when the first electronic control unit is caused to start executing operational logic of the first new-version software, a function that was not allowed to be performed with operational logic of the first old-version software is allowed to be performed,” which are not found in the prior art of record.
Incorporating claim 11 into claims 1 and 18-20 would put the case in condition for allowance.


7. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 12 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The software updating apparatus according to claim 1, further comprising a scheduled startup timing determining section configured to determine a scheduled startup timing, which is a timing at which the vehicle is scheduled to be started up, wherein if the software update for the electronic control unit is predicted to be completed by the scheduled startup timing determined by the scheduled startup timing determining section, the update control section starts the software update for the electronic control unit,” which are not found in the prior art of record.
Incorporating claim 12 into claims 1 and 18-20 would put the case in condition for allowance.


Claim Interpretations - 35 USC §112
8. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9. Claims 1, 18, and 19 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 18, and 19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example:

an acquiring section stored in a memory . . .
an update control section stored in a memory . . .
a power consumption amount determining section stored in a memory . . .
an update possibility determining section stored in a memory . . .


Claim Rejections – 35 USC §102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

11. Claims 1-3 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0351803 to Hoffman et al. (hereafter “Hoffman”).

Claim 1. 
Hoffman discloses a software updating apparatus comprising:
an acquiring section configured to acquire new-version software supplied via a network (0018, 0031, 0037);
an update control section configured to perform a software update for an electronic control unit mounted in a vehicle, using the new-version software acquired by the acquiring section (FIG.3 and related text);
a power consumption amount determining section configured to determine a power consumption amount when the software update is performed for the electronic control unit, based on a power consumption of the vehicle when the software update is performed and time needed to perform the software update for the electronic control unit (0029, 0033, 0036, 0039); and
an update possibility determining section configured to determine whether the software update for the electronic control unit is possible, based on the power consumption amount determined by the power consumption amount determining section and an amount of power present in a battery included in the vehicle (0029, 0030, 0034, 0046), wherein
if the update possibility determining section determines that the software update for the electronic control unit is possible, the update control section performs the software update for the electronic control unit (0018, 0023, 0027, 0028).

Claim 2. 
Hoffman discloses the software updating apparatus according to claim 1, wherein the update control section is included in the vehicle (FIG.1 and related text).

Claim 3. 
Hoffman discloses the software updating apparatus according to claim 1, wherein at least one of information concerning the power consumption of the vehicle when the software update is performed and information concerning the time needed to perform the software update for the electronic control unit is supplied from an external device via the network (FIG.3 and related text).

Claim 15. 
Hoffman discloses the software updating apparatus according to claim 1, further comprising a power amount determining section configured to determine the amount of power present in the battery (0018, 0031, 0037).

Claim 16. 
Hoffman discloses the software updating apparatus according to claim 15, wherein the power amount determining section determines the amount of power present in the battery based on a deterioration state of the battery (FIG.3 and related text).

Claim 17. 
Hoffman discloses the software updating apparatus according to claim 15, wherein if the battery is not a certified product, the update possibility determining section does not determine whether the software update for the electronic control unit is possible based on the amount of power determined by the power amount determining section (0029, 0030, 0034, 0046).

Claim 18. 
Hoffman discloses a software updating apparatus comprising: 
an acquiring section configured to acquire new-version software supplied via a network (0018, 0023, 0027, 0028);
an update control section configured to perform a software update for an electronic control unit mounted in a vehicle, using the new-version software acquired by the acquiring section (0029, 0030, 0034, 0046);
a power consumption amount determining section configured to determine a power consumption amount when the software update is performed for the electronic control unit, based on a power consumption of the vehicle when the software update is performed and time needed to perform the software update for the electronic control unit (0018, 0031, 0037); and 
an update possibility determining section configured to determine whether the software update for the electronic control unit is possible, based on the power consumption amount determined by the power consumption amount determining section and an amount of power present in a battery included in the vehicle (0029, 0033, 0036, 0039), 
wherein if a value obtained by subtracting the power consumption amount determined by the power consumption amount determining section from the amount of power present in the battery is greater than or equal to a threshold value (FIG.1 and related text), 
the update possibility determining section determines that the software update for the electronic control unit is possible (FIG.3 and related text), and
if the update possibility determining section determines that the software update for the electronic control unit is possible, the update control section performs the software update for the electronic control unit (0031, 0033, 0034, 0046).

Claim 19. 
Hoffman discloses a vehicle comprising a software updating apparatus, wherein the software updating apparatus includes:
an acquiring section configured to acquire new-version software supplied via a network (0029, 0033, 0036, 0039);
an update control section configured to perform a software update for an electronic control unit mounted in a vehicle, using the new-version software acquired by the acquiring section (0029, 0030, 0034, 0046);
a power consumption amount determining section configured to determine a power consumption amount when the software update is performed for the electronic control unit (0018, 0023, 0027, 0028), 
based on a power consumption of the vehicle when the software update is  performed and time needed to perform the software update for the electronic control unit (0018, 0031, 0037); and
an update possibility determining section configured to determine whether the software update for the electronic control unit is possible (FIG.1 and related text), 
based on the power consumption amount determined by the power consumption amount determining section and an amount of power present in a battery included in the vehicle (FIG.3 and related text), and
if the update possibility determining section determines that the software update for the electronic control unit is possible, the update control section performs the software update for the electronic control unit (FIG.1 and related text).

Claim 20. 
Hoffman discloses a software updating method for performing a software update for an electronic control unit included in a vehicle, by using new-version software supplied via a network (0018, 0031, 0037), 
the software updating method comprising:
a step of determining a power consumption amount when the software update is performed for the electronic control unit (0018, 0023, 0027, 0028), 
based on a power consumption of the vehicle when the software update is performed and time needed to perform the software update for the electronic control unit (0029, 0033, 0036, 0039); and
a step of determining whether the software update for the electronic control unit is possible (0029, 0030, 0034, 0046), 
based on the power consumption amount determined in the step of determining the power consumption amount and an amount of power present ina battery included in the vehicle (FIG.3 and related text).

Claim Rejections – 35 USC §103
. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US 2020/0174779 to David et al. (hereafter “David”).

Claim 6. 
Hoffman does not disclose the software updating apparatus according to claim 1, wherein if installation of the new-version software in the electronic control unit or activation of the new-version software installed in the electronic control unit has not been completed correctly, the update control section performs a rollback process on the electronic control unit.
 if installation of the new-version software in the electronic control unit or activation of the new-version software installed in the electronic control unit has not been completed correctly, the update control section performs a rollback process on the electronic control unit (0012, 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine David’s teaching into Hoffman‘s teaching.  One would have been motivated to do so to ensure that the vehicle is returned to a functional state as suggested by David (0019).


13. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US 8,645,736 to Tabone (hereafter “Tabone”).

Claim 7. 
Hoffman does not disclose the software updating apparatus according to claim 1, wherein the update control section temporarily suspends display of a screen in a display section included in the vehicle, when performing the software update for the electronic control unit.
However, Tabone further discloses the update control section temporarily suspends display of a screen in a display section included in the vehicle, when performing the software update for the electronic control unit (col.2, col.3, col.5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tabone’s teaching into Hoffman‘s teaching.  One would have been motivated to do so to perform the update in a low power state as suggested by Tabone (col.2, col.3, col.5).


14. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US 2007/0022328 to Tarra et al. (hereafter “Tarra”).

Claim 8. 
Hoffman does not disclose the software updating apparatus according to claim 1, wherein if the software update for the electronic control unit has been completed correctly, the update control section performs a shutdown process on the electronic control unit.
However, Tarra further discloses wherein if the software update for the electronic control unit has been completed correctly, the update control section performs a shutdown process on the electronic control unit (0033).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tarra’s teaching into Hoffman‘s teaching.  One would have been motivated to do so to return to a powered down state as suggested by Tarra (0033).


15. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US 2017/0370737 to Zerod et al. (hereafter “Zerod”).

Claim 9. 
Hoffman discloses the software updating apparatus according to claim 1, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit (0026-0029, 0037-0042).
Hoffman does not disclose the software updating is allowed to be installed in a background, and the update control section performs installation of the first new-version software in the first electronic control unit while the vehicle is travelling (0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zerod’s teaching into Hoffman‘s teaching.  One would have been motivated to do so to update vehicle telemetry software as suggested by Zerod.


Conclusion
16. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192